DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-27 are pending.
Claims 1-12 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. CN201811450527.9 filed on 30 November 2018.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12 May 2021 and 14 February 2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15-17, 19-21, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kholaif (US 2020/0036592 A1), hereinafter ‘Kholaif’.

Regarding claim 13, Kholaif teaches:
An air-conditioning device control method comprising: (Kholaif: Abstract “An example of a system may include a processing resource and a computing device comprising instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device; and configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”; [0013] “As used herein, an environment-automation device may include a computing device that automates the control and/or modification of an environment. For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”)
receiving an instruction sent by a terminal device; (Kholaif: [0025] “The system 100 may include a client device 104. The client device 104 may include any data processing equipment such as a computer, laptop, cellular phone, smart phone, personal digital assistant, tablet devices, smart devices, wearable smart devices, smart watch, smart glasses, augmented reality devices, virtual reality devices, etc.”; [0030] “The management frame may include an association request frame. A NIC of the client device 104 may begin an association process by sending an association request to the network device 102. This frame may carry information about the NIC (e.g., supported data rates) and the SSID of the network it wishes to associate with. After receiving the association request, the network device 102 may consider associating with the NIC, and (if accepted) reserves memory space and establishes an association ID for the NIC.”) [The client device 104 reads on “a terminal device”. The network device 102 receiving the management frame from the client device 104 reads on “receiving an instruction”.]
judging whether the instruction comes from a preset local area network; (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0019] “The system 100 may include a network device 102. The network device 102 may be connected to a computing network. For example, the network device 102 may be connected to a local area network providing network coverage in and/or around an environment such as home, an office building, a vehicle, an outdoor space, etc.”; [0013] “An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”; [0021] “For example, the network device 102 may be a wireless access point for a wireless local area network of a building and the environment-automation device 106 may be a computing device such as a smart thermostat for the building and may be connected to the wireless local area network of a building. In some examples, environment-automation device 106 may be a component or module of a network device 102.”; [0029] “As used herein, a management frame may include an authentication frame. An authentication may include process whereby the network device 102 accepts or rejects the identity of radio network interface cards (NICs) of the client device 102. The NIC may begin the process by sending an authentication frame containing its identity to the network device 102.”) [The network device 102 connected to the local area network that provides coverage in and is associated with the environment and corresponding environment-automation device 106 reads on “a preset local area network”. The network device determining to accept or reject the identity of the client device 104 based on the management frame, and upon acceptance, providing associated user profile to command the environment-automation device 106 reads on “judging whether the instruction comes from a preset local network”.]
in response to the instruction coming from the preset local area network, identifying a user identity according to the instruction; (Kholaif: [0017] “The computing device may include instructions executable by the processing resource to determine, from a network management frame received by a network device from a client device, a user profile corresponding to the client device.”; [0044] “For example, a user of a client device 104 and/or an administrator or owner of a computing network may register their own or other's MAC addresses and/or client devices with a user profile and store the correspondence. The registration may occur prior to receiving the management frame from the client device 104, at the time that a first management frame is received from the client device 104, and/or after the time that a first management frame is received from the client device 104. In this manner, a catalog of associations between MAC addresses user profiles may be created and stored. As described above, a guest or unknown user profile is contemplated whereby previously unregistered or unrecognized MAC addresses may be registered to such a user profile until a time where they are assigned to a different user identity.”) [The MAC addresses or client device associated with the user being recognized reads on “identifying a user identity”.] 
acquiring an operation mode of an air-conditioning device that is adapted to the user identity; and (Kholaif: [0001] “Computing networks and constituent networking devices are ubiquitous in our homes, offices, and other environments. Such computing networks may be utilized to communicate with environment-automation devices that execute actions in response to user input in order to regulate aspects of the environment. For example, environment-automation devices may be associated with computing networks and respond to user commands communicated over the computing networks.”; [0035] “A user profile may include a preference of a condition of an environment, such as the temperature, the volume of sounds played, the sounds played, the lighting, the ambiance, the enabled/disabled features of the environment, etc. A user profile may specify settings, a sequence of settings, actions, a sequence of actions, etc. of an environment-automation device 106. For example, a profile may specify that a smart lighting system should be set to a particular brightness, a temperature of a smart thermostat should be set to seventy degrees Fahrenheit, a voice greeting stating “Welcome home, John Smith!” should be played on a smart audio/visual system, and relaxing music should be played on the smart audio/visual system after the greeting.”) [The command of setting of the smart thermostat to seventy degrees for the specific user based on the associated user profile reads on “acquiring an operation mode of an air-conditioning device …”.]
executing the operation mode of the air-conditioning device. (Kholaif: [0013] “For example, an environmental-automation device may include a device that automates the control and/or modification of environmental conditions such as heating, ventilation, air conditioning, lighting, ambiance, sounds, announcements, security, entertainment, food preparation, household tasks, etc. An environment-automation device may perform actions associated with controlling or modifying the environmental conditions based on user commands or data received via a computing network that the environment-automation device is in communication with.”) [The environmental-automation device controlling the air conditioning based on the commands received through the network reads on “executing the operation mode …”.]

Regarding claim 15, Kholaif teaches all the features of claim 13.
Kholaif further teaches:
wherein executing the operation mode of the air-conditioning device includes directly switching to the operation mode to operate. (Kholaif: [0017] “The computing device may include instructions executable by the processing resource to configure, responsive to detecting a motion with the network device, a setting of an environment-automation device connected to the computing network based on the determined user profile.”) [The instructions from the computing device setting the connected environment-automation device based on the determined user profile reads on “executing … includes directly switching to the operation mode to operate”.]

Regarding claim 16, Kholaif teaches all the features of claim 13.
Kholaif further teaches:
wherein judging whether the instruction comes from the preset local area network includes: extracting network identification information from the instruction; and judging whether the instruction comes from the preset local area network according to the network identification information. (Kholaif: [0029] “As used herein, a management frame may include an authentication frame. An authentication may include process whereby the network device 102 accepts or rejects the identity of radio network interface cards (NICs) of the client device 102. The NIC may begin the process by sending an authentication frame containing its identity to the network device 102.”; [0034] “For example, the system 100 may include instructions executable by the processing resource to determine a user profile associated with a client device 104. For example, the user profile associated with a particular client device 104 may be determined from a network management frame sent from that client device 104. The network management frame may indicate a unique identifier assigned to a client device 104 that may be extracted from the management frame and referenced against an association between unique identifiers and their corresponding user profiles.) [The authentication frame of the management frame containing identity reads on reads on “network identification information from the instruction”.]

Regarding claim 17, Kholaif teaches all the features of claim 13.
Kholaif further teaches:
wherein identifying the user identity according to the instruction includes: acquiring at least one of local area network IP information of the instruction or login ID information of the instruction; and identifying the user identity according to the at least one of the local area network IP information or the login ID information of the instruction. (Kholaif: [0032] “As described above, the management frames communicated from a client device 104 to a network device 104 may include information about the client device 104. The management frames may specify a MAC address of the client device 104, a signal strength indicator of the client device 104, an indication of the device type of the client device 104 (e.g., smartphone device, laptop device, tablet device, wearable device, etc.).”; [0034] “For example, the system 100 may include instructions executable by the processing resource to determine a user profile associated with a client device 104. For example, the user profile associated with a particular client device 104 may be determined from a network management frame sent from that client device 104. The network management frame may indicate a unique identifier assigned to a client device 104 that may be extracted from the management frame and referenced against an association between unique identifiers and their corresponding user profiles.”) [The MAC address or the unique identifier of the management frame reads on “login ID information of the instruction”.]

Regarding claim 19, Kholaif teaches all the features of claim 13.
Kholaif further teaches:
wherein acquiring the operation mode adapted to the user identity includes: acquiring historical data of an operation parameter set by a user during use of the air-conditioning device; and determining the operation mode adapted to the user identity according to the historical data. (Kholaif: [0040] “In another example, the profile for an owner of a home network may be created from an analysis of the historical temperature settings he has entered to a smart thermostat.”) [The owner entering settings to the smart thermostat reads on “an operation parameter set by a user …”, and using the historical temperature settings for creating the user profile reads on “acquiring historical data … and determining the operation mode …”.]

Regarding claim 20, Kholaif teaches all the features of claim 13.
Kholaif further teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform the air-conditioning device control method according to claim 13. (Kholaif: [0078], figure 3 “FIG. 3 illustrates a diagram 330 of a processing resource 332 and a non-transitory machine-readable medium 334 for user profile environment-automation configurations consistent with the disclosure. A memory resource, such as the non-transitory machine-readable medium 334, may be used to store instructions (e.g., 336, 338, 340, etc.) executed by the processing resource 332 to perform the operations as described herein.”)

Regarding claim 21:
The claim recites similar limitations as corresponding claim 13 and is rejected using the same teachings and rationale.

Regarding claim 23, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 15 and is rejected using the same teachings and rationale.

Regarding claim 24, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 16 and is rejected using the same teachings and rationale.

Regarding claim 25, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 17 and is rejected using the same teachings and rationale.

Regarding claim 27, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 19 and is rejected using the same teachings and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kholaif, in view of TOBELLA (US 2017/0085393 A1), hereinafter ‘Tobella’.

Regarding claim 14, Kholaif teaches all the features of claim 13.
Kholaif does not explicitly teach: wherein executing the operation mode of the air-conditioning device includes: initiating an inquiry to the terminal device; determining whether to switch the air-conditioning device to the operation mode according to a response from the terminal device; and in response to determining to switch, switching to the operation mode to operate.
Tobella teaches:
wherein executing the operation mode of the air-conditioning device includes: initiating an inquiry to the terminal device; determining whether to switch the air-conditioning device to the operation mode according to a response from the terminal device; and in response to determining to switch, switching to the operation mode to operate. (Tobella: Abstract “Additionally, the device comprises a user interface for obtaining user input to control the thermal appliance and for providing a user with information relating to operation of the thermal appliance; wherein the processor is further configured to: monitor connection of the first communication interface with the wireless local area network, determine whether to trigger an alert in response to loss of connection of the first communication interface to the wireless local area network, and to send a command, based on user input provided in response to a triggered alert, to the thermal appliance via the second communications interface.”; [0025] “The wireless access point is configured to assign an identifier to each wireless mobile device communicating on the wireless local area network, and to provide wireless network communications to each of these mobile devices.”; [0026] “The controller is configured to control the thermal appliance 9, using the thermal appliance interface 7, based on commands received via the communications interface 3. The thermal appliance 9 is operable to increase or decrease the temperature in the premises 70 in response to received commands.”) [The mobile device reads on “the terminal device”, and providing the user with information or an alert relating to the operation of the thermal appliance reads on “initiating an inquiry to the terminal device”. Sending the command to the thermal appliance 9 based on user input provided in response to the alert reads on “according to a response from the terminal device”. The thermal appliance 9 increasing or decreasing the temperature in the premise in response to the received commands reads on “in response to determining to switch, switching …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kholaif and Tobella before them, to modify the hvac control of a premise using settings based on a user profile of the user identified with a mobile device to incorporate alerting the user upon loss of connection to WLAN and further providing interaction.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user to have an opportunity to control the hvac through interaction upon leaving the premise  (Tobella: Abstract “Additionally, the device comprises a user interface for obtaining user input to control the thermal appliance and for providing a user with information relating to operation of the thermal appliance; wherein the processor is further configured to: monitor connection of the first communication interface with the wireless local area network, determine whether to trigger an alert in response to loss of connection of the first communication interface to the wireless local area network, and to send a command, based on user input provided in response to a triggered alert, to the thermal appliance via the second communications interface.”; [0030] “The alert may comprise information relating to operation of the thermal appliance 9 and/or an identifier of a device, or the number of such devices, that remain connected to the local area network. For example “You have left, and nobody else is at home, and the heating is still on.” The alert may prompt the user to provide a particular response “Do you want to turn the heating off?”. The determination as to whether or not to trigger an alert may be based on the status of a wireless connection of at least one other wireless mobile device to the local area network. For example, “It looks like Aunty Kay is at home, would you like to adjust the heating for her?”.”).

Regarding claim 22, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 14 and is rejected using the same teachings and rationale.


Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kholaif, in view of MATSUMOTO (US 2014/0138043 A1), hereinafter ‘Matsumoto’.

Regarding claim 18, Kholaif teaches all the features of claim 13.
Kholaif does not explicitly teach: wherein acquiring the operation mode adapted to the user identity includes taking an operation mode set by a user in a last use of the air-conditioning device as the operation mode adapted to the user identity.
Matsumoto teaches:
wherein acquiring the operation mode adapted to the user identity includes taking an operation mode set by a user in a last use of the air-conditioning device as the operation mode adapted to the user identity. (Matsumoto: [0066] “Referring to FIGS. 6 and 7, when a user operates the air-conditioning condition input unit 210 arranged on the remote control 200 to set air-conditioning conditions (in the case where an operation is performed under the air-conditioning conditions set for the last operation, setting is not performed) and issues an instruction to start operation (S1), the controller 70 transmits operation control information to respective devices in such a manner that the operation is performed under the set air-conditioning conditions, and starts the operation (S2).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kholaif and Matsumoto before them, to modify the hvac control using settings based on a user profile to incorporate starting the hvac with the settings from the last operation by the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for starting the HVAC operation without requiring settings from the user (Matsumoto: [0066] “Referring to FIGS. 6 and 7, when a user operates the air-conditioning condition input unit 210 arranged on the remote control 200 to set air-conditioning conditions (in the case where an operation is performed under the air-conditioning conditions set for the last operation, setting is not performed) and issues an instruction to start operation (S1), the controller 70 transmits operation control information to respective devices in such a manner that the operation is performed under the set air-conditioning conditions, and starts the operation (S2).”).

Regarding claim 26, Kholaif teaches all the features of claim 21.
The claim recites similar limitations as corresponding claim 18 and is rejected using the same teachings and rationale.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116